OFFICE      OF THE   A‘lTORNEY      GENERAL   OF TEXAS

                               AUSTIN




HonorableL. A. Bauer
county AuLudltor
Cansron County
Ezuwnsville,Texas
Deer Girt




                                                  Cameron County‘?
                                              requestingthe oginlcn
of this Dapsrtm                                 ed therein read8
in part as $011
                                                  iral Bistrlot
                                          il Bond was r0r-
                                           0r the derendsnt.
                                          me of the State
                                        st oertsin   property.
                                  the rull amount 0r
                         er with oosts or the Xstriat

                          eztain as to the proper dia-
                         ls rorreiture.
               e r‘iotriotAttorney entitled to
    10% (Art. 950) end do we peg.hhn direot or
     to   the   %ete   Treasurer?


         “Is the Clstrlot Clerk entitled to 5%
     (Art. 950) oommlsalal?
Donorable L. A. Bauer, Page 2


          "Is the Sherirr entitled to 5s (Art. 95.1)~
          “Whnt dispasition shculd be made of the
     balance of this money?-
           Camron County has a populatim of apprsriuataly
81,227 knhabitantsaaao?dlng to the 19!+0Federal Census. The
COUnty OfiiOiFdS Or said Musty ara sompensatedoa aa annual
salary basis as authorisedby Ceotion 1) of krtiele 3912(e),
Vernon's Annotated Civil Satutes.
          Artiole 322, Vernon's Annotated Civil Statutes,
provide8 in part:
          n * * *    Thsre shall alao be eleotod a
     CriznlnalDistkt Attorney l'or* * *the aountles
     of tiueoes,Klebarg, Bensdg, Wlllacy and Cameron.”
          The Criminal Distrlot Attorney who is eleoted by
virtue of this statute is eompeosatedby the State ss au-.
thorised by ~eotiun 18 d Artlsle 3912(e), Verncn*s Annotated
Civil Statutes.
          Seotlon 1 of Artiole 3912(e), suura, provides:
          “No distriot offioer ahall be paid by the
     Stats or Texas any tees or oommisaions for any
     servioes perlorosd by him; nor shall the State
     or any county payto,ady county orrioer  in any
     oounty oontaininga populatlca or twenty thousex
     (20,000) inhabitantaor sore aooording to the
     last preoedlng Federal Census any ree of aom-
     mission ior say servioe by him perrormad aa
     such orrioer; provided, hunever, that the
     assessor and oolleotor of taxes shell continue
     to oolleot and retain ror the benerlt of the
     Orrfoers~ Salary Fund or funds hsreinefter
     provided for, ml1 tees and oonakisaionswhioh
     ha is authorized under law to aolleot; and it
     ahall be his duty to aooount ror and to pay
     allyoh monies rooelved ~~a~~o~tod$at&nd
     or r nds.@raatad and Prov
     pro sion~ or tNs Aot; provided further, that
     the provi3ions or thie 53otion shell nut afreot
     tte payment of coots in olvil oases by the State,
gonorableL. A. Bauer,   Page   3


    but all such oosta so paid shall be aocounted
    ror by the ortloers oolleotlngthe same, as
    they are required under the prorieions or this
    Aot to eooount rar rem, wmmis8ions and costs
    eolleoted from prlrate partias.w
         SeotIon 5 of Artiole 3912(e) prorldes In pert:
         *It shall be the duty or all orrioers to
    ohsrge and oolleot in the manner authorized by
    law all tses and oommieaionawhich are per-
    mitted by law to bs aeaoreed and oolleoted for
    all orrielals aerviees perrowed  by them. As
    and when such roes are wlleoted they shell be
    deposited in the Oi:Ioers* Czltr$ fund, or
    funds provided in this Aot.
         The C3dWoi Criminal Erooedure particularlaeseaoh
Incidentin the oolleotion 0r rorreltsd reoognlzanoes wd
nil Zonds. Without quoting these statutes,  we only refer
w them, n~oly, drtlole 424-440, ino., Pornon's hnnotsted
&de or Criminal yrooedure.
         It Is stated in Texas Jurisprudenoe,Vol. 5, page 924:
         The undertakingof the ball is an original
    undertakingfor the appearenoeof the prinoipsl
    to answer the ohurge against him. If they do
    not have him In oourt aooordlng to the terma
    or their obligation,the undertaking stands
    forfeited, the prooeedlng to exaot iorfelture
    being presorlbed by statute.


           In order to oompeneato the oounty In whioh a
orImlns1proseoutionis had, provIsions Is made by the wde
(~.rticle 949.,Code of Criminal Frooedure) for the payment
to tb::t oounty or the Bmount oolleoted from forreited
~11 3ondoi the sums are not requlrod to bs paid into the
$tete Treasury  for the benefit or the State at large.
    Honorabls I. A. Baucr, Page 4


                Artiole 949, supra, provide5 Ir.port:
                "Sowy oolleoted by an officer upon rowg-
           nlzenoo8,EellRends end other oblicqtions     ro-
           oovered upon in the mm   or the State * * *
           shell herewith bs paid over by the oiiioera
           ccllootlngthe same to the County Treaeurer of
           the proper county after rlrnt deduotiag there-
           iron the legal iQO3 and oomi~ai~n~    Por 00ile0ting
           the Lmne.~
             Artiolae 950 end 951, Vernon*8 Annotated Code 0r
    CrinioelProoedure,read ee follows:
                "Artiole 950. The distriot ar oounty attorney
           shall be entitled to ten proent of all Pines, Par-
           Peltures or noneye oclleoted Por the Ptote or oounty,
           upon judgments recoosred by hln; end the Clerk or
           the Court in uhlch said judgments am rendered shell
           be entitled to Plve .psroentor the amounts or said
           judgm5nt5,to be paid out oP the amount v;hancollected."
                *Art1 ale 951. The t%srlfi or other orrioer,
           exoept the Juotioe oP the I%808 or his Clerk, I&O
           oolleots money Par the C-tatsor county, eroept Jury
           foeo, under any pr~visloM~oP thin oode, shall be
           entitled to retain rive peroent theroaf when ool-
           leoted.*
                It in stated in Texas   Jurlsprudenoe,Vol. 19, page
    816:

I               "The Dlstriot or County Attorney in entitled tc
           ten peroent or all Porieituresoolleotod Par the
           %x&e or oountp;upoa judgment5 reooverod by him.
           The right to such oommlaeionehse been held to be
           subordinateto the right oP the governor to remit
           rim8 and rorteituree,and with them, nil olalme
           and oonr;~lsalons
                           for attempting to oolleot the money.
           Cok~~isslonson adjudged Porieituree beomo due to
           the ettorneysrepresenting the Ytate Only when the
           zoncy ie oclleoted, and they are to bc token
           out ot such money; they are oont and cannot be
           taxes sa suoh.
..


     HonorableL. A. Bauer, Page 5


                   “The statute providing that the Clerk or the
            Court aball bs entitled to tlve peroent on all
            -fInea,rm feituree or moneys oolleotod rar the
            %ete or COUIty upOn Judgments reoovered in the
            Court epplls0 only to sotlona over whloh the
            Ori.tdIl~l OOUFtE hbV0 jUriEdiotion,and whiob 8hmld
            be proseauted,insuab oourto,    and not the Judgments
            for money reowerod in olvil eotlons proseouted in'
            behalf of the s!Yiete.
                 wPorfeitureamap be oolleoted in lawful
            money rrom the United States only, and when
            oaaleoted they munt be paid over to the County
            %waeumr~  after deduoting the legal feee end
            oollmlsalotls."
                   It la stated in Texas Jurisprudenoe,Vol. 34, pege
     522:

                 R * * * To entitle an airLeer to reoeive
            tee8 ar oomlaaiona, the reoeigt thereor must
            hwe been provided Por and the amount,Plred by
            9ma; end he nust have perfornmd the servloes
            Por which oompeneatlcnhea bsen ageoifled. * * **

               In view of the foregoing you are reo;?eotPully edvieed
     thtit,
          it Is the opinion of thie Cepastment thnt the iiiotriot
     Attorney,thu ListriOt Clerk and the Sheriff are not lsgelly
     atitled to personally reeoirr any oommiaslonwbataoever, but
     #uehoomnl6slon8when oolleeted mist b@ plaoed in the Orrioers*
     &lary Fund ea required by neotlon 5 of Artiole  39l2(s), supra.
     you are further advised that no part oP the money roaeirod by
     drtue of the Pnrfeitwe of the Ball Bond Is paid to tha Stats,
     w suoh money lsaa the uomnisslonsauthorized by law must k
     paldinto the County Weaaut-Yi.
               It,will be noted that the Dietriot    Attorxmy   is entitled
     ta ten peroent ootaxla8lonand the Distriot Clerk fs entitled to
     fiveperaeut oomlssion and the %sridf       ib entitled to five
     proent carmfaelonby YLrtue of t!m above nentloned attiutis,
     haever, aa heretofore ateted, these oPPloiale are not pertitted
     or authorizedby lea to pernonally retsin     these oonmi~tio~1~,  but
     llustpay them lntc the Orfloers' Salary Fund. The balemoe re-
     nrinicgeiter the deductions oP the ao,mmieelona     euthorlzed by
j@uorable
        L. A. Sauer, Page 6


tro@ould be paid Into the Reed end BrSage mnd or the oounty
byrfrtaaor drtiole 1626 ana 1628, ~ernon’~ Annotated cirtl
mtutea -
        Truetlng that the foregoing fully ensvmm yam inquiry,
m ara